Title: Case of Randall and Whitney, [7 January] 1796
From: Madison, James
To: 


[7 January 1796]

   
   Giles (Virginia) moved that Whitney’s case be dismissed as it involved no breach of privilege. Smith (South Carolina) and several other members objected to Giles’s motion, claiming that Whitney’s conversations with a member of the House in Vermont (Daniel Buck) were as much a breach of privilege as if they had occurred in Philadelphia (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 1st sess., 222–23).


Mr. Madison said it appeared to him that the House could have no privileges, unless what arises from the necessity of the case. He differed from the opinion formed by the House, but he wished them to act in conformity to their own principle. The object at present before the House is, to keep its members free from corruption. Whether a proposal is made in town or country, if we dismiss names and circumstances, and look only to the substance of the thing, there is no distinction between the two cases.
